Exhibit 10.2



FIRST AMENDED AND RESTATED
CUSTODY AGREEMENT


This First Amended and Restated Custody Agreement (the “Agreement”) is entered
into and effective April 15, 2015 (the “Effective Date”) between American
Capital, Ltd., a corporation organized under the laws of Delaware (“Customer”),
and U.S. Bank National Association, a national banking association organized
under the laws of the United States of America (“Bank”).


The parties hereby agree as follows:


1. Appointment and Acceptance.


1.1    Customer hereby appoints Bank to provide custody services in connection
with securities, cash and other property received from time to time by Bank
from, or at the direction of, Customer, and income, distributions and payments
received by Bank with respect thereto (collectively the “Assets”); and Bank
hereby agrees to hold the Assets in a custody account established in the name of
Customer (the “Account”), upon the terms and conditions set forth below.


1.2    All references contained herein to actions, directions and
responsibilities (other than the obligations set forth in Sections 12 and 14) of
Customer shall include, apply to and be binding upon Customer’s agents,
including any investment manager or advisor, appointed and authorized by
Customer to direct Bank or otherwise take actions on behalf of Customer in
connection with Bank’s services and responsibilities hereunder. Customer shall
provide written notice to Bank of the identity of all appointed agents and the
scope of their authority to act or direct Bank hereunder. Customer shall be
responsible for providing each agent a copy of this Agreement. In no event shall
an agent have the authority to (i) terminate the Agreement, (ii) amend the
Agreement, or (iii) direct Bank to transfer Assets out of the Account (unless
Customer has provided written authorization to Bank to accept instructions from
such agent to transfer Assets out of the Account).


1.3    In the event that Customer requires Bank to establish one or more
sub-accounts within the Account under this Agreement (“Sub-Accounts”), Bank
shall open such accounts pursuant to Bank’s account opening procedures in effect
at the time. The term “Account” as used in this Agreement shall refer to one or
all of the Sub-Accounts, as the context of this Agreement shall require.


1.3.1    In no event shall Customer open Sub-Accounts for entities having
different tax identification numbers than Customer. Each Sub-Account will have
the same tax identification number as Customer.


1.4    Bank shall have no duties or responsibilities except those specifically
set forth herein and shall not be liable except for failure to perform the
duties and obligations set forth herein. No implied duties, responsibilities,
representations, warranties, covenants or obligations shall be read into this
Agreement against Bank.


2. Books, Records and Accounts.


2.1    Bank will make and maintain proper books of account and complete records
of all Assets and transactions in the Account maintained by Bank hereunder on
behalf of Customer.


2.2    On at least four (4) business days notice, Bank will make available to
and permit inspection during Bank’s regular business hours of all books,
records, and accounts retained by Bank (or, to the extent practicable, its
agents) in connection with its duties hereunder on behalf of Customer by (a) any
two (2) Designated Persons (defined in Section 11.1), or (b) Customer’s auditors
either (i) jointly with any two (2) Designated Persons, or (ii) with an employee
of Bank.


2.3    Securities held in the Account shall be, (a) if certificated, physically
segregated from those of Custodian and any other person or, (b) if not
certificated, held on the books and records of Custodian as separate and apart
from the securities of Custodian and any other person. Cash in the Account shall
be insured by the FDIC, as determined under FDIC regulations, subject to
applicable limits.


3. Asset Delivery, Transfer, Custody and Safekeeping.




--------------------------------------------------------------------------------



3.1    Customer will from time to time deliver, or cause to be delivered, Assets
to Bank. Bank shall receive and accept such Assets for the Account upon
Instructions (defined below) from Customer. Bank shall keep records of all
transactions involving the Account and Assets belonging to the Account. Bank
shall not have any responsibility or liability for any assets of Customer that
are neither registered in the name or nominee name of Bank nor in the physical
possession of Bank nor otherwise in a place or form in which Bank can
manipulate, access, or control them.


3.2    Bank shall furnish Customer with Account statements reflecting all Asset
transactions in the Account during the reporting period and ending Asset
holdings, which may be provided electronically or in hard copy form. To the
extent Customer has established an account in Bank’s on-line statement-viewing
system, Bank will furnish such Account statements by way of such system. Account
statements shall be furnished with the frequency designated below (or as
subsequently agreed upon by Bank and Customer). If no selection is so designated
or agreed upon, Customer shall be deemed to have designated “Monthly”.


x Monthly
o Quarterly
o Semi-Annually
o Annually


3.3    Except to the extent that Customer and Bank have entered into a separate
written agreement that expressly makes Bank an investment manager of the Assets,
the Account statements described above (including their timing and form) serve
as the sole written notification of any securities transactions effected by Bank
for the Account. Customer has the right to demand that Bank provide written
notification of such transactions pursuant to 12 CFR 12.4(a) or 12 CFR 12.4(b)
at no additional cost to Customer.


3.4    Bank shall forward to any person authorized hereunder to direct the
purchase or sale of an Asset information it receives with respect to the Asset
concerning voluntary corporate actions and mandatory corporate actions, subject
to the following exceptions:


3.4.1    Exception: If Bank receives during the term of this Agreement a
class-action litigation proof of claim in respect to any of the Assets held in
the Account during the class action period, Bank shall file such claim on behalf
of Customer regardless of any waiver, release, discharge, satisfaction, or other
condition that might result from such a filing.


3.4.2    Exception: Bank will not forward so-called “mini-tenders” to Customer
or its designated agent. Mini-tenders are tender offers for a small amount of
the outstanding securities of a “target” company, generally with an offer price
at or below market value. For equity issues, unless a tender offer is made for
5% or greater of the outstanding securities, and is subject to Securities and
Exchange Commission (“SEC”) review, the tender offer will not be forwarded by
Bank.


3.4.3    Exception: No tender offer will be forwarded by Bank for a debt issue
if, (i) it is not registered with the SEC, (ii) it has a “first received, first
buy” basis with no withdrawal privilege and includes a guarantee of delivery
clause, or (iii) the offer includes the statement that “the purchase price
includes all accrued interest on the note and has been determined in the sole
discretion of the buyer and may be more than or less than the fair market value
of the notes” or similar language.


3.5    Upon receipt of Instructions (defined in Section 11.1), Bank shall return
Assets to Customer, or deliver Assets to such location or third party as
Instructions may indicate, provided that in connection therewith it is the sole
responsibility of Customer to provide any transfer documentation as may be
required by the applicable Depository (as defined below) or third party
recipient. Bank shall have no power or authority to assign, hypothecate, pledge
or otherwise dispose of any Assets, except as provided herein or pursuant to
Instructions.


4. Powers of Bank. In the performance of its duties hereunder, Bank shall have
the following powers:






--------------------------------------------------------------------------------



4.1    To make, execute, acknowledge and deliver any and all documents of
transfer and conveyance and any or all other instruments that may be necessary
or appropriate to carry out the duties described and powers granted herein.


4.2    To maintain Assets in any registered clearing agency (such as the
Depository Trust Company) or in a Federal Reserve Bank (each, a “Depository”),
and to permit such Assets to be registered in the name of Bank, Bank’s agent or
nominee, Depository, or Depository’s nominee, on the records of a Depository
and, in connection with transactions involving foreign securities, to employ and
use securities depositories, clearing agencies, clearance systems,
sub-custodians or agents located outside the United States.


4.3    To employ agents and to employ or consult with experts, advisors and
legal counsel (who may be employed by Customer) and to rely on information and
advice received from such agents, experts, advisors, and legal counsel,
including any of the foregoing that are affiliated with Bank.


4.4    To perform any and all other ministerial acts deemed by Bank necessary or
appropriate to the proper discharge of its duties hereunder.


4.5    To hold Assets uninvested pending cash investment, distribution,
resolution of a dispute, or for other operational reasons and to deposit the
same in an interest-bearing or noninterest-bearing deposit account of Bank,
notwithstanding Bank’s receipt of “float” from such uninvested cash.


4.6    As directed by Customer, to bring, defend, or settle lawsuits involving
the Account or the Assets at the sole expense of the Account.


4.7    To withhold delivery or distribution of Assets that are the subject of a
dispute pending final adjudication of the dispute by a court of competent
jurisdiction.


4.8    To transfer the Assets as directed by Customer.


4.9    As directed by Customer, to receive and safe-keep Assets.


4.10    To register any of the Assets in the name of Customer or in Bank’s name
or in the name of a nominee of Bank or in the name of Bank’s agent bank or to
hold any of the Assets in unregistered or bearer form or in such form as will
pass title by delivery, provided that such Assets shall at all times be recorded
in the Account as belonging to Customer. In consideration of Bank’s registration
of any securities or other property in the name of Bank or its nominee or agent,
Customer agrees to pay on demand to Bank or to Bank’s nominee or agent the
amount of any loss or liability, claimed or asserted against Bank or Bank’s
nominee or agent by reason of such registration.


5. Purchases. Upon the receipt of Instructions from Customer, Bank shall settle
Customer’s purchases of securities on a contractual settlement basis. For the
purposes of §9-206 of the Uniform Commercial Code, Customer acknowledges that
its legal obligation to pay the purchase price to Bank for such purchases arises
immediately at the time of the purchase. Customer hereby covenants and agrees
that (i) it shall not instruct Bank to sell any Asset until such Asset has been
fully paid for by Customer, and (ii) Customer shall not engage in any practice
whereby Customer relies on the proceeds from the sale of an Asset to pay for the
earlier purchase of the same Asset.


6. Sales. Upon receipt of Instructions from Customer, Bank will deliver Assets
held by it as Bank hereunder and sold by or for Customer against payment to Bank
of the amount specified in such Instructions in accordance with the then current
securities industry practices and in form satisfactory to Bank. Customer
acknowledges that the current securities industry practice for physical
securities is for physical delivery of such securities against later payment on
delivery date. Bank agrees to use commercially reasonable efforts to obtain
payment therefor during the same business day, but Customer confirms its sole
assumption of all risks of payment for such deliveries. Bank assumes no
responsibility for the risks of collectability of checks received for the
Account.


7. Settlements.






--------------------------------------------------------------------------------



7.1    Bank shall provide Customer with settlement of all purchases and sales of
Assets in accordance with Bank’s instruction deadline schedule provided that
Bank has all the information necessary and the Account has all the Assets
necessary to complete the transaction.


7.2    To avoid a deficiency in the Account, if the Account does not have
sufficient funds to pay for an Asset, Customer covenants and agrees that (i) it
shall not initiate any trade without sufficient Assets to settle such trade, and
(ii) Customer shall not notify any third party that Bank will settle the
purchase of an Asset. Customer covenants and agrees that it will not allow or
direct anyone else to act contrary to (i) and (ii) above.


7.3    Bank shall not be liable or responsible for or on account of any act,
omission, default, or insolvency of any broker, bank, trust company, person, or
other agent designated by Customer to purchase or sell securities for the
Account.


7.4    Notwithstanding anything to the contrary, nothing in this Agreement shall
constitute a waiver of any of Bank’s rights as a securities intermediary under
Uniform Commercial Code §9-206.


8. Valuation; Client-Controlled Assets.


8.1    Valuation. For purposes of reporting the value of an Asset on an Account
statement:


8.1.1    Bank will report a value that is (i) provided to Bank by a third-party
pricing vendor or (ii) readily determinable on an established market, if such
value is available to Bank when preparing the statement.


8.1.2    If unavailable, Customer will direct Bank as to the value; Bank will
then report such value. Absent such a direction, Bank will report the most
recent value that Bank received from the Asset’s broker, fund accountant,
general partner, issuer, investment manager, transfer agent, or other service
provider (commonly known as a pass-through price).


8.1.3    Customer covenants and agrees that it will under no circumstances
provide Bank with a security issued by Customer or Customer’s affiliates, or
direct Bank to purchase a security issued by Customer or Customer’s affiliates,
unless the value of such security is readily determinable and publically
available on an established market.


8.1.4    Customer hereby acknowledges that the reported value:


8.1.4.1    Might be neither fair market value nor fair value (under Financial
Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 820,
Fair Value Measurements and Disclosures, or applicable law).


8.1.4.2    Is not a recommendation as to the advisability of buying, holding, or
selling the Asset and not a substitute for investigating the Asset’s value in
connection with a decision to buy, hold, or sell (or for obtaining and ensuring
the reliability of an independent third-party appraisal with respect to such a
decision).


8.2    Client-Controlled Assets. Customer may direct Bank from time to time to
include specific assets in the Account statements despite the fact that those
assets are neither registered in the name or nominee name of Bank nor in the
physical possession of Bank nor otherwise in a place or form in which Bank can
manipulate, access, or control them. In such a case, Bank has the right to
exclude such assets from the Account statements or to include them with a
statement-notation about control. To the extent Bank includes them, Customer
hereby acknowledges that:
 
8.2.1    Customer is responsible for reviewing (i) Account statements to ensure
that they include notations about the control of each such asset and (ii) any
third-party reports made accessible by Bank to ensure that they do not
inaccurately identify the holder of any such assets;


8.2.2    Bank is not responsible for performing the duties set forth in this
Agreement (other than statement-reporting duties, as limited herein) with
respect to such assets. By way of example and not limitation, Bank is not




--------------------------------------------------------------------------------



responsible for receiving, safekeeping, valuing, transferring, or releasing such
assets or for settling trades with respect to such assets.


8.2.3    When furnishing Account statements or making third-party reports
accessible, Bank may rely on information provided by Customer or by Customer’s
agents, affiliates, or representatives with respect to such assets (including,
but not limited to, information on the units, value, or marketability of such
assets) without questioning the information. To that end, Customer will cause
each holder of such assets to provide Bank with a copy of such holder’s periodic
customer account statements with respect to such assets.


9. No Discretionary Authority; Standard of Care.


9.1    Customer and Bank acknowledge that, except to the extent the Assets are
subject to a separate written investment management agreement signed by the
parties, Bank is not a fiduciary with respect to any Asset or Customer and the
powers and duties of Bank hereunder do not include discretionary authority,
control or responsibility with respect to the management or disposition of any
Asset; or authority or responsibility to render investment advice with respect
to any Asset. In addition, it is agreed that:
    
9.1.1    Bank shall have no duty to make any evaluation or to advise anyone of
the prudence, suitability, or propriety of action or proposed action of Customer
in any particular transaction involving an Asset or the suitability or propriety
of retaining any particular investment as an Asset. Bank shall have no duty or
authority to review, question, approve or make inquiries as to any investment
instructions given pursuant hereto. Bank shall be under no duty or obligation to
review the securities or other property held in the Account with respect to
prudence or diversification.
        
9.1.2    Bank shall not be liable for any loss or diminution of Assets by reason
of investment experience or for its actions taken in reliance upon a direction
or other instruction from Customer or Customer’s agent.


9.1.3    Bank shall have no duty or responsibility to monitor or otherwise
investigate the actions or omissions of Customer or Customer’s agents.


9.1.4     Bank shall have no responsibility for the accuracy of Asset valuations
quoted by outside services or sources.

9.1.5    Bank shall exercise reasonable care in the performance of its services
hereunder. Bank shall only be responsible for the performance of such duties as
are expressly set forth in this Agreement and no implied covenants, duties, or
obligations shall be read into this Agreement against Bank. In no event shall
Bank be liable for indirect, special, or consequential damages.

9.1.6    Bank shall have no duty to act as trustee of the Assets.


9.1.7    Bank shall have no duty to act as investment manager of the Assets,
except to the extent the Assets are subject to the Bank’s discretion to manage
under a separate written investment-management agreement (if any).


9.1.8    Bank shall have no duty to determine, monitor, or collect any
contributions to the Account or monitor compliance with any applicable funding
requirements.


9.1.9 Bank shall have no duty to maintain or defend any legal proceeding in the
absence of indemnification, to Bank’s reasonable satisfaction, against all
expenses and liabilities which it may sustain by reason thereof.


9.1.10    Bank shall be under no obligation or duty to take action to effect
collection of any amount if the Assets upon which such payment is due are in
default, or if payment is refused after due demand and presentation. If Bank
receives notice of default or refusal to pay from an Asset’s issuer or transfer
agent, Bank shall so advise




--------------------------------------------------------------------------------



Customer. Except as expressly provided herein, Bank is under no obligation to
notify Customer in the event of a default.


9.1.11    Collections of monies in foreign currency, to the extent possible, are
to be converted into United States dollars at customary rates through customary
banking channels, including Bank’s own banking facilities, and in accordance
with Bank’s prevailing policies for foreign funds repatriation. Bank shall have
no responsibility for the risks, expenses or fluctuating exchange rates
affecting collections or conversions related to foreign assets.


9.1.12    Bank shall have no duty to question whether any Instruction received
from Customer’s email address, or the underlying email account, is unreliable or
has been compromised, such as by identity theft.


9.1.13    Bank shall not be liable for a failure to take an action required
under this Agreement in the event and to the extent that the taking of the
action is prevented or delayed by war (whether declared or not and including
existing wars), revolutions, insurrection, riot, civil commotion, acts of God,
accident, fire, explosion, stoppage of labor, strikes or other differences with
employees, laws, regulations, orders or other acts of any governmental authority
or any other cause whatsoever beyond its reasonable control; nor shall any such
failure or delay give Customer the right to terminate this Agreement, except as
provided in section 15 of this Agreement.


10. Corporate Actions; Mandatory Exchange Transactions. Notwithstanding anything
herein to the contrary, Bank will, without providing notice, cause Assets to
participate in any mandatory exchange transaction that neither requires nor
permits approval by the owner of the Assets (such as reorganization,
recapitalization, redemption in kind, or consolidation) and will tender or
exchange securities held for other securities, for other securities and cash, or
for cash alone, pursuant to the terms of such transaction.


11. Instructions and Directions.


11.1    The following shall constitute appropriate instructions
(“Instructions”): Written instructions including a letter, memorandum, telegram,
cable, facsimile, email, or similar means of written communication, appearing to
have been given by any person whose name is listed on the most recent
certificate delivered by Customer to Bank which lists those persons authorized
to give orders, and instructions in the name of and on behalf of Customer (each
such, a “Designated Person”), or who Bank reasonably believes to be so
authorized (such as an investment adviser or other agent designated by Customer,
for example).


11.2    Customer assumes full responsibility for the security of electronically
transmitted communications, whether sent by Customer or Bank.


11.3    Any notice or other communication under this Agreement shall be in
writing and shall be considered given when delivered to the parties at the
addresses set forth on the execution page hereof (or at such other address as a
party may specify by notice to other). Notice shall be effective (a) upon
receipt if by mail, email, or facsimile, or (b) on the date of personal delivery
(if by private messenger, courier service or otherwise). The addresses and
individuals below may be changed at any time by an instrument in writing
executed by the party making the change. Such change becomes valid upon receipt
of the executed instrument by the other party.


11.4    The Authorized Persons Certificate may be updated at any time by an
instrument in writing executed by Customer and provided to Bank.


11.5    In the event that Bank is directed to deliver Assets to any party other
than Customer, Instructions must include and Customer shall supply to Bank
customary transfer documentation as required by such party.


11.6    Bank may conclusively rely and shall be fully protected in acting or
refraining from acting upon any direction, instruction, resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order,
approval or other paper or document reasonably believed by it to be genuine and
to have been signed, sent, or presented by the proper party or parties.






--------------------------------------------------------------------------------



11.7    Customer acknowledges and agrees that Customer is fully informed of the
protections and risks associated with the various methods of transmitting
instructions to Bank and that there may be more secure methods of transmitting
instructions than the method(s) selected by Customer.


12. Compensation and Reimbursement.


12.1    Customer shall (a) reimburse Bank for reasonable, duly documented third
party out-of-pocket costs, expenses, fees, or other charges incurred by it
hereunder, including but not limited to compensation, expenses, fees, costs, and
other charges payable to agents, experts, advisors, and legal counsel hired
hereunder, and (b) pay to Bank fees for its services under this Agreement as set
forth in Bank’s then current applicable fee schedule or such other fee
arrangement as Bank and Customer may otherwise agree in writing; provided,
however, that any costs, expenses, fees or other charges not set forth in Bank’s
then current applicable fee schedule in excess of $1,000 must have been approved
in advance by Customer.


12.2     If any advance of funds is made by Bank on behalf of Customer to
purchase, or to make payment on or against delivery of securities or there shall
arise for whatever reason an overdraft in the Account, or if Customer is for any
other reason indebted to Bank, including, but not limited to, any advance of
immediately available funds to Customer with respect to payments to be received
by Bank in next-day funds (which Customer acknowledges Customer is liable to
repay if Bank does not receive final payment). Customer agrees to repay Bank on
demand the amount of the advance, overdraft or other indebtedness and accrued
interest at a rate per annum (based on a 360-day year for the actual number of
days involved) equal to the Federal Funds rate in effect at the time.


12.3    In the event of an advance of funds by Bank, or if any overdraft is
created by Account transactions, or if Customer is otherwise in default of any
obligation to Bank, Bank may directly charge the Account and receive such
payment therefrom.


12.4    In the event that a compensation payment due Bank is past due by more
than 30 days, such amount may be charged to the Account and Bank may receive
such payment therefrom.


12.5     To secure payment obligations under this Agreement, Customer does
hereby grant to Bank a security interest in all Assets up to the amount of any
deficiency or other indebtedness to Bank.


12.6    None of the provisions of this Agreement shall require Bank to expend or
risk its own funds or otherwise to incur any liability, financial or otherwise,
in the performance of any of its duties hereunder, or in the exercise of any of
its rights or powers hereunder, if Bank shall have reasonable grounds for
believing that repayment of such funds, or indemnity satisfactory to Bank
against such risk or liability, is not assured.


13. Customer Responsibility. Customer shall be responsible for the review of all
reports, accountings and other statements provided by Bank, and shall within 90
days following receipt thereof notify Bank of any mistakes, defects or
irregularities contained or identified therein, after which time all such
matters shall be presumed to be ratified, approved and correct and shall not
provide any basis for claim or liability against Bank.






--------------------------------------------------------------------------------



14. Indemnification.    Customer will promptly indemnify and release Bank and
its affiliates, and their officers, directors, employees, agents, successors,
and assigns (each an “Indemnified Party”) and hold each Indemnified Party
harmless from and against, and an Indemnified Party will incur no liability to
any person or entity for, any cost, losses, claims, liabilities, fines,
penalties, interest, damages, delayed payment or non-payment on Assets sold,
stockholders’ assessments, taxes, and expenses (including reasonable fees of
attorneys, accountants, and securities experts) (collectively, a “Claim”), that
may be imposed on, incurred by, or asserted against an Indemnified Party by
reason of the Indemnified Party’s action or inaction relating to this Agreement,
the Account, or the Assets, except to the extent that such Claim is determined
by the final order of a court of competent jurisdiction to have arisen directly
from Indemnified Party’s willful misconduct, bad faith, or gross negligence in
the performance of its express duties under this Agreement. Bank hereby agrees
to indemnify Customer and “Customer Indemnified Parties” (i.e., the Customer and
its controlling person, officers, directors, employee and agents) and hold each
of them harmless from and against any and all Claims arising out of (i) Bank’s
breach of this Agreement, willful misfeasance, bad faith or gross negligence in
the performance of its duties under this Agreement, or (ii) any loss of Assets,
including theft or destruction thereof but expressly excluding investment losses
or other diminution of Assets resulting from the Bank's proper performance of
its duties hereunder; provided, that Bank shall not indemnify an Indemnified
Party for any Claim arising from the Customer Indemnified Party's breach of this
Agreement, willful misfeasance, bad faith or gross negligence with respect to
its duties and responsibilities under this Agreement. The obligations of this
Section shall survive the termination of this Agreement.


15. Termination.


15.1    This Agreement shall remain in effect until terminated by either party
giving written notice of such to the other party 30 days in advance of the
termination date.


15.2    Upon termination of this Agreement, Bank shall follow such reasonable
Customer instructions concerning the transfer of Assets, provided that:


15.2.1    Bank shall have no liability for the costs of shipping and insurance
associated therewith; and


15.2.2    Bank shall not be required to make any delivery or payment until (a)
full payment shall have been made by Customer of all liabilities constituting a
charge on or against Bank, and (b) full payment shall have been made to Bank of
all its compensation, costs, including special termination costs, if any, and
expenses hereunder; and


15.2.3    Bank shall have been reimbursed for any advances of monies or
securities made hereunder to Customer. If any Assets remain in the Account after
termination, Bank shall require further transfer instructions regarding delivery
of Assets to Customer or a successor custodian. If a successor custodian is not
appointed by Customer within 60 days after termination, Customer acknowledges
and agrees that Bank may liquidate all Assets in the Account and deliver the
cash proceeds directly to Customer. Customer accepts all losses, taxes, or fees
that may be incurred through such liquidation.


15.3    Upon termination of this Agreement, all obligations of the parties to
each other hereunder shall cease, except that all indemnification provisions
herein shall survive with respect to any Claims arising from events prior to, or
in connection with, such termination.


16. Binding Obligations. Customer and Bank each hereby represent and warrant
that this Agreement constitutes its legal, valid and binding obligation
enforceable in accordance with the terms hereof; subject, as to enforcement of
remedies, to applicable bankruptcy and insolvency laws, and to general
principles of equity.


17. General Provisions.


17.1.    Tax Responsibility. Bank has no duty to calculate, withhold, disclose,
report, or remit to the appropriate taxing authorities or anyone else any
federal, state, or local taxes that may be required to be calculated, withheld,
disclosed, reported, or remitted with respect to the Assets or the Account,
except to the extent such duties are required by law to be performed only by a
custodian.
 




--------------------------------------------------------------------------------



17.2.    Tax Lot Methods. For the purpose of complying with Internal Revenue
Service regulations requiring cost basis reporting, please select the tax lot
selection method for Customer’s Account. Bank recommends that Customer consult
with Customer’s tax advisor if Customer is unsure of the option that is best for
it.


o Minimize Gain - Shares are sold from tax lots having the highest per unit
federal tax cost with a holding period of more than one year.
o First In First Out (“FIFO”) – Shares are sold from tax lots having the
earliest federal tax acquisition date.
o Last In First Out (“LIFO”) – Shares are sold from tax lots having the most
recent federal tax acquisition date.
o Highest Federal Cost First Out (“HIFO”) – Shares are sold from tax lots having
the highest federal tax cost per share.
o Lowest Federal Cost First Out (“LOFO”) – Shares are sold from tax lots having
the lowest federal tax cost per share.
o Specify Tax Lot – Shares are sold from tax lots that you specify.
xAverage Federal Tax Cost - Shares are sold across all tax lots using the
average cost. If the Account holds investments for which this method is not
permitted, the FIFO default method will be used, unless Customer directs
otherwise.

o Maximize Gain - Shares are sold from tax lots having the lowest per unit
federal tax cost.


If Customer does not specify a particular tax lot or method above, Customer
acknowledges that the FIFO method will be used. If Customer wishes to use a tax
lot selection method that is different from what is selected above, on an
individual investment or transaction basis, Customer may make that selection
when executing the trade.


17.3    Publicity. Neither party will (a) use the other party’s proprietary
indicia, trademarks, service marks, trade names, logos, symbols, or brand names,
or (b) otherwise refer to or identify the other party in advertising, publicity
releases, or promotional or marketing publications, or correspondence to third
parties without, in each case, securing the prior written consent of the other
party.


17.4    Complete Agreement; Modification. This Agreement contains a complete
statement of all the arrangements between the parties with respect to its
subject matter, supersedes all existing agreements, both oral and written,
between the parties concerning the subject, and cannot be amended or modified in
any manner except by a written agreement executed by both parties.


17.5    Governing Law; Venue. This Agreement shall be subject to, governed by,
and construed in accordance with the laws of the State of Minnesota (the
“Jurisdiction”) applicable to agreements made and to be performed in the
Jurisdiction, without regard to the Jurisdiction’s conflict of laws rules. All
legal actions or other proceedings directly or indirectly relating to this
Agreement shall be brought in federal court (when available, or state court when
federal court is not available) sitting in the Jurisdiction. By execution of
this Agreement, the parties submit to the courts of the Jurisdiction. To the
extent that Bank or Customer may be entitled to claim, for itself or its assets,
immunity from suit, execution, attachment (whether before or after judgment) or
other legal process, each hereby irrevocably agrees not to claim, and hereby
waives, such immunity.


17.6    Assignment. No party may assign any of its rights hereunder without the
consent of the other, which consent shall not be unreasonably withheld. The
foregoing consent requirement does not apply if either party shall merge or
consolidate with or sell substantially all of its assets to another entity,
provided that such other entity shall assume without qualification or limitation
all obligations of that party hereunder either by operation of law or by
contract. Customer acknowledges and understands that Bank must obtain, verify
and record information that allows Bank to identify any owner of the Account.
Accordingly, prior to any assignment by Customer, Customer must provide certain
information including, but not limited to, the assignee’s name, physical
address, tax identification number and other information that will allow Bank to
identify and verify the assignee’s identity such as organizational documents,
certificate of good standing, license to do business, or other pertinent
identifying information. Customer understands that no assignment of Customer’s
rights under this Agreement need be recognized by Bank, unless and until Bank
verifies the assignee’s identity in accordance with Bank’s Customer




--------------------------------------------------------------------------------



Identification Program. This Agreement binds, and inures to the benefit of,
Customer, Bank, and their respective permitted successors and assigns.


17.7    Separability. If any provision of this Agreement is invalid or
unenforceable, the balance of the Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstances, it shall nevertheless
remain applicable to all other persons and circumstances.


17.8    No Third Party Rights. In performing its services hereunder, Bank is
acting solely on behalf of Customer. No agency, contractual or service
relationship shall be deemed to be established hereby between Bank and any other
person or entity.


17.9    Counterparts and Duplicates. This Agreement may be executed in any
number of counterparts, each of which shall be considered an original, but all
of which together shall constitute the same instrument. This Agreement and any
administrative form under the Agreement may be proved either by a signed
original or by a reproduced copy thereof (including, not by way of limitation, a
microfiche copy or an electronic file copy).


17.10    Legal Actions Affecting Account. If Bank is served with a subpoena,
restraining order, writ of attachment or execution, levy, garnishment, search
warrant or similar order relating to the Account, (a “Legal Action”) Bank will
give Customer prompt written notice thereof when legally permitted and will
comply with that Legal Action and shall be protected, indemnified, and held
harmless therefrom.. Customer will reimburse Bank for all reasonable, duly
documented third party out-of-pocket fees and expenses Bank incurs in responding
to any Legal Action affecting the Assets or the Account (including but not
limited to the fees of counsel and other professionals).


17.11    Abandoned Property. Any Assets remaining unclaimed or abandoned by
Customer for a period of time as is set forth in the applicable state’s
abandoned property, escheat, or similar law shall be delivered to the proper
public official pursuant to law and Bank shall be held harmless therefrom. The
provisions of this Section shall survive the termination of the Agreement.


17.12    Freedom to Deal with Third Parties. Bank is free to render services to
others, whether similar to those services rendered hereunder or of a different
nature.


17.13    Shareholder Communications Act Election. Under the Shareholder
Communications Act of 1985, as amended, Bank must try to permit direct
communications between a company that issues a security held in the Account (the
“Securities-Issuer”) and any person who has or shares the power to vote, or the
power to direct the voting of, that security (the “Voter”). Unless the Voter
registers its objection with Bank, Bank must disclose the Voter’s name, address,
and securities positions held in the Account to the Securities-Issuer upon the
Securities-Issuer’s request (“Disclosure”).


To the extent that Customer is the Voter, Customer hereby (i) acknowledges that
failing to check one and only line below will cause Customer to be deemed to
have consented to Disclosure, and (ii) registers its:


_X__    consent to Disclosure.


____    objection to Disclosure.


18. Automated Cash Management and Sweep Direction.


18.1    To the extent Bank has received no investment direction as to cash
Assets upon their receipt by Bank, Bank is hereby authorized and directed by
Customer to sweep such cash to a deposit account designated by Customer at
Custodian, on an end-of-day basis.


19. Representations and Warranties.


19.1     Customer represents and warrants that the Assets are not assets of any
(i) “plan” as defined in Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”); (ii) “plan” as defined in the Internal




--------------------------------------------------------------------------------



Revenue Code of 1986, as amended (the “Code”) Section 4975(e)(1); (iii) entity
whose underlying assets include assets of any such “plan” by reason of any such
plan’s investment in such entity; and (iv) plan or entity not otherwise within
this definition that is subject to similar restrictions under federal, state, or
local law.


19.2    Customer represents and warrants that the Assets are not held in trust
or required to be held in trust.


19.3    Customer represents and warrants that it (i) has the power and requisite
authority to execute and deliver this Agreement; and (ii) is duly authorized to,
and has taken all action necessary to authorize it to, execute and deliver this
Agreement.


19.4    Bank represents and warrants that it (i) is a national banking
association; (ii) is duly organized, validly existing and in good standing under
the laws of the United States; (iii) has the power and authority to transact the
business in which it is engaged; (iv) has the power and requisite authority to
execute, deliver and perform this Agreement; and (v) is duly authorized to, and
has taken all action necessary to authorize it to, execute, deliver and perform
this Agreement.


20. Headings for Convenience Only. The section headings and subheadings within
this Agreement are for convenience-of-reference only, and do not define, limit,
or describe the scope or intent of any provision of this Agreement.


21. Waiver of Jury Trial. Each of the parties hereby irrevocably waive all right
to a trial by jury in any action, proceeding, claim, or counterclaim (whether
based on contract, tort or otherwise) directly or indirectly arising out of or
relating to this Agreement.


[signature page follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representative effective as of the Effective Date.


AMERICAN CAPITAL, LTD.    
                            
By:__/s/ Samuel A. Flax___________________


Name: _Samuel A. Flax____________________


Title: Executive Vice President, General Counsel and Secretary


  
U.S. Mail Address:                         
American Capital, Ltd.
2 Bethesda Metro Center, 14th Floor
Bethesda, MD 20814    


Email Address:




U.S. BANK NATIONAL ASSOCIATION
                            
By:_/s/ Frank Bradley___________________________________


Name: Frank Bradley


Title: Vice President & Relationship Manager


  
U.S. Mail Address:
U.S. Bank Institutional Trust & Custody
Attn: Frank Bradley
300 Delaware Ave. Suite 901
Wilmington, DE 19801


Email Address:






